Citation Nr: 0843725	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  08-19 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for left 
medial nerve neuropathy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1974 to September 
1976.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an April 2008 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to the 
benefit currently sought on appeal.

The veteran originally requested a hearing before a 
travelling member of the Board.  However, the hearing was 
cancelled at his request.


FINDING OF FACT

Throughout the appeal, the veteran manifests moderate 
incomplete paralysis of the left medial nerve.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 20 
percent for left medial nerve neuropathy have not been met 
during the entire appellate period.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 
4.124a, Diagnostic Code 8515 (2008).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondences dated in January and May 2008, the agency 
of original jurisdiction (AOJ) provided notice to the veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2008).  Specifically, in January 2008, the AOJ 
notified the veteran of information and evidence necessary to 
substantiate the claim for an increased rating, indicating 
that he must show that his disability had increased in 
severity.  This notice included information and evidence that 
VA would seek to provide and information and evidence that 
the veteran was expected to provide.  The veteran was 
instructed to submit any evidence in his possession that 
pertained to his claim.  

The May 2008 letter notified the veteran of the processes by 
which effective dates are established, explaining that 
evaluations are based on the ratings schedule and assigned a 
rating between 0 and 100 percent, depending on the relevant 
symptomatology.  It instructed the veteran to tell VA about, 
or give VA, any medical or lay evidence demonstrating the 
current level of severity of his disability and essentially 
the effect that any worsening of the disability has had on 
his employment and daily life.  It did so by specifically 
listing examples of such evidence, such as on-going treatment 
records, Social Security Administration (SSA) determinations, 
statements from employers as to job performance, lost time, 
or other pertinent information, and personal lay statements.  
The veteran, in fact, has submitted lay statements regarding 
his employment limitations due to his disability.  Thus, it 
is clear that he understood the types of evidence required by 
VA to substantiate his increased rating claim.  

As shown above, substantially compliant notice was 
accomplished after the initial denial of the claim; however, 
the AOJ subsequently readjudicated the claim based on all the 
evidence in June 2008.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant 
notification letter followed by readjudication of the claim, 
such as an SOC or SSOC, is sufficient to cure a timing 
defect).  Accordingly, the veteran was not precluded from 
participating effectively in the processing of his claim and 
the late notice did not affect the essential fairness of the 
decision.  The otherwise defective notice has resulted in no 
prejudice to the veteran. 

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  All identified and available treatment records have 
been secured.  The veteran has been medically evaluated in 
relation to his claim.  The duty to assist has been 
fulfilled.

Disability Evaluation

The veteran seeks a higher overall disability evaluation for 
his service-connected left medial nerve neuropathy.  Such 
evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A § 1155; 38 
C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the current 
level of disability is of primary concern in a claim for an 
increased rating; and the more recent evidence is generally 
the most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, 
given unintended delays during the appellate process, VA's 
determination of the "current level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period that the increased rating claim has been pending.  
In those instances, it is appropriate to apply staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection was established for left medial nerve 
neuropathy by rating decision in October 1976, and was 
evaluated as 40 percent disabling under DC 8515, the code in 
effect at the time for the median nerve.  By rating decision 
dated in December 1978, the 40 percent rating was reduced to 
20 percent disabling.
 
Under DC 8515, the rating is based on whether there is 
complete or incomplete paralysis of the nerve.  When there 
is "complete paralysis" of the median nerve, the hand is 
inclined to the ulnar side, the index and middle fingers are 
more extended than normally, and there is considerable 
atrophy of the muscles of the thenar eminence of the thumb 
in the plane of the hand (ape hand); there is absence of 
flexion of index fingers and feeble flexion of middle 
finger, cannot make a fist, and index and middle fingers 
remain extended.  The term "incomplete paralysis" indicates 
a degree of lost or impaired function substantially less than 
the type pictured for complete paralysis, whether due to the 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for mild, or at most, the moderate degree.  See note at 
"Diseases of the Peripheral Nerves" in 38 C.F.R. § 
4.124(a).

The criteria for evaluating the severity or impairment of the 
median nerve are set forth under DC 8515, 8615, and 8715.  
The veteran is currently rated as 20 percent disabling for 
moderate incomplete paralysis of the minor extremity.  A 40 
percent rating requires severe incomplete paralysis of the 
median nerve in the minor extremity, and a 60 percent rating 
is warranted for complete paralysis of the median nerve in a 
minor extremity.  38 C.F.R. § 4.124a, DC 8515.  DC 8615 and 
8715 address the criteria for evaluating neuritis and 
neuralgia of the median nerve, respectively.  The criteria 
are consistent with the criteria for evaluating degrees of 
paralysis as set forth above.  38 C.F.R. § 4.124a, DC 8515, 
8615, 8715 (2008).

The veteran reported decreased strength and numbness of the 
left thumb, index and middle fingers, with pain radiating up 
the arm.  The veteran was afforded a VA examination in April 
2008.  The examiner noted numbness with decreased grip 
strength and loss of range of motion of the left thumb, and 
mild to moderate decrease in strength of the left wrist with 
normal range of motion.  The veteran had a mild decrease in 
touch and pin prick sensation along the surgical scar of the 
lateral aspect of the left forearm, left thumb, index and 
middle fingers.  His finger tips reached the palm of his 
hands.  The examiner also noted the veteran's grip of the 
left wrist was decreased by 25% when compared with the right.  

At no time during the examination, did the examiner note the 
veteran's condition as severe or indicate loss of an impaired 
function.  The veteran had normal opposition of all the 
fingers to the thumb.  When asked to what extent his 
disability affected his activities of daily living, the 
veteran stated, that he had to rest his hand "a little 
while" when working as a truck driving.  Otherwise there was 
no effect on usual activities of daily living.   
  
On the basis of the entire record, the veteran's left medial 
nerve neuropathy warrants a 20 percent rating for his 
neurologic symptoms, which is the current percentage 
assigned.  The evidence has not shown that an evaluation in 
excess of 20 percent is warranted.

Where the evidence contains factual findings that show that 
the disability has undergone varying and distinct levels of 
severity throughout the entire time period that the increased 
rating claim has been pending, it is appropriate to apply 
staged ratings.  See Hart v. Mansfield, supra.  However, the 
record does not support the assignment of different 
percentage evaluations during the time period on appeal.  
There were no distinct periods of time during which the 
veteran's disability varied in severity.  Accordingly he is 
not entitled to receive a "staged" rating.

As the preponderance of the evidence is against the claim for 
an increased rating for left medial nerve neuropathy, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).




ORDER

Entitlement to a rating in excess of 20 percent for left 
medial nerve neuropathy is denied.



____________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


